Citation Nr: 1204207	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-11 574	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 2001, for service connection for posttraumatic stress disorder (PTSD).

2.  Whether there is clear and unmistakable error (CUE) in a March 1972 rating decision denying entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD effective March 30, 2001.  The Veteran has disagreed with the effective date assigned.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge concerning the issues of an earlier effective date for PTSD.  A transcript of the hearing is included in the claims file. 

The issue of whether there is clear and unmistakable error (CUE) in a March 1972 rating decision denying entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1972 RO decision denied service connection for a psychiatric disability.

2.  The Veteran submitted an untimely notice of disagreement with this decision in December 1973.

3.  The Veteran's application to reopen a claim for service-connection for a psychiatric disorder was received by the RO on March 30, 2001.

4.  No formal or informal claim for service connection was filed between the dates the March 30, 2001 application to reopen was received and the last prior final denial for service connection rendered in March 1972.


CONCLUSION OF LAW

An effective date earlier than March 30, 2001 for the award of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In regard to the claim for an effective date earlier than March 30, 2001 for the grant of service connection for a psychiatric disorder, a VCAA-compliant notice letter pertaining to this issue was not provided to the Veteran; however, the request for an earlier effective date is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's appeal for an earlier effective date is also dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  In cases involving claims to reopen, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2011).  Additionally, the Court held that VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (failure to fulfill duty to assist cannot be basis for CUE even when medical record that RO erroneously failed to obtain later formed basis for award of service connection when RO obtained record).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating any intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  See 38 C.F.R. § 3.1(r).

The effective date of an award for disability compensation will be the day following separation from active service or date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

The record reflects that, following separation from service, the Veteran immediately filed a claim for service connection for a psychiatric disorder.  In a March 1972 decision, the RO denied service connection for a psychiatric disorder.  The Veteran filed an untimely notice of disagreement in December 1973.  

The Veteran filed an application to reopen a claim for service connection of a psychiatric disorder in March 2001.  In a May 2002 decision, the RO denied the Veteran's application to reopen the claim.  The Veteran appealed the decision and the Board reopened and remanded the claim in October 2005.

In an October 2006 rating decision, service connection was granted for PTSD effective March 30, 2001, the date the petition to reopen a claim for service connection for a psychiatric disorder was received.  

Initially, the Board points out that the March 1972 RO rating decision denying service connection for a psychiatric disorder is final.  The RO received a notice of disagreement in December 1973, but because of the notice of disagreement was untimely, the RO closed that appeal.  38 C.F.R. § 20.200 (2011) (noting that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, the above noted rating decision has not been appealed and has become final.

In his March 2009 substantive appeal, the Veteran indicated that he was prevented from a timely filing a notice of disagreement in March 1972 RO decision due to his mental disorder and heavy medication.  The Board is aware of the Veteran's contentions.  Nonetheless, the Veteran did not file a timely notice of disagreement with the March 1972 rating decision and there is no statute, regulation, or case law establishing that equitable tolling is applicable to the filing of a notice of disagreement.  See generally McPhail v. Nicholson, 19 Vet. App. 30, 33 (2005) (wherein the Court discussed, but did not decide, the issue of whether equitable tolling applies under 38 U.S.C.A. § 7105).  Even if the Board accepted that equitable tolling would apply, three months after the decision a June 1972 private examination report indicated the Veteran was clear and well-oriented in all spheres, that there was no evidence of deterioration of his memory, nothing to indicate a thinking disorder, and no signs of a psychotic process.  The Veteran obviously could have responded to the March 1972 RO decision at that time and in a timely manner. 

Following the March 1972 final disallowance of the claim for service connection for a psychiatric disorder, the Veteran did not file a formal request to reopen this claim until March 30, 2001.  The Board has thoroughly reviewed the evidence of record from March 1972 to March 2001 to see if the RO received from the Veteran a claim, an informal claim, or an expressed a written intent to file a request to reopen the claim for service connection for a back disorder and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2011).  

In addition, while VA and private treatment records dated prior to March 30, 2001 reflect diagnoses of and treatment for a psychiatric disorder, the mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of treatment for a psychiatric disorder, prior to March 30, 2001, cannot be interpreted as informal claim for service connection.

In this case, there is no document that can be construed as a petition to reopen a claim for service connection for a psychiatric disorder filed prior to March 30, 2001.  The record clearly shows that the Veteran filed an application to reopen a prior denied claim for a psychiatric disorder on that date, and there is no communication from the Veteran to VA prior to that date that can be construed as a pending claim for service connection for a psychiatric disorder.  As such, there is no legal basis for granting service connection for a psychiatric disorder prior to this date.  Rather, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than March 30, 2001, for the grant of service connection for a psychiatric disorder.  As the Board finds that the preponderance of the evidence is against the appellant's earlier effective date claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than March 30, 2001, for service connection for posttraumatic stress disorder (PTSD) is denied.

REMAND

The Board remands a CUE claim for a March 1972 rating decision, which denied entitlement to service connection for a psychiatric disorder.

In an October 2006 rating decision, the RO granted service connection for PTSD and assigned an effective date of March 30, 2001.  The decision found that the March 1972 RO decision was final.  The Veteran filed a timely notice of disagreement in July 2007, in which he indicated he disagreed with the effective date assigned in the October 2006 rating decision.  A liberal construction of the Veteran's disagreement with the finality of the March 1972 decision was, in effect, a disagreement with its correctness, raising a theory that there was clear and unmistakable error (CUE) in the March 1972 decision.  The RO adjudicated the issue of an earlier effective date, but did not issue a statement of the case regarding whether there is CUE in a March 1972 rating decision.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The RO/AMC should also notify the Veteran of his right to an appeal, hearing, and representation.  See 38 C.F.R. § 19.100 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue a statement of the case to the Veteran and his representative on the issue of CUE in a March 1972 rating decision denying entitlement to service connection for an acquired psychiatric disorder.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


